Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bourgeois, J.), rendered April 14, 1983, as amended April 22, 1983, convicting him of murder in the second degree (two counts) and kidnapping in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
We have reviewed the record and the arguments raised by defendant in his pro se supplemental brief, filed pursuant to leave granted by this court, and find them to be without merit. We agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). *785Thompson, J. P., Niehoff, Kunzeman and Harwood, JJ., concur.